Case 7:19-cr-00721 Document1 Filed on 04/01/19 in TXSD Page 1 of 1

XQ

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS _
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA . | |
V. CRIMINAL COMPLAINT

Reynaldo Garcia-Aragus

Case Number: M-19- 44 +

[AE YOB: 1977

Mexico
(Name and Address of Defendant) }

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about March 31, 2049 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense) .
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8 __ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patr Patrol Agent and that this complaint is based on the
following facts:

 

Reynaldo Garcia-Aragus was encountered by Border Patrol Agents near Abram, Texas on March 31, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on March 31, 2019 near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded from
the United States on March 8, 2019 through Brownsville, Texas. Prior to deportation/exclusion the defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On
December 2, 2016, the defendant was convicted of 8 USC 1326 Illegal Re-Entry by a Previously Deported Aggravated Felon and was
sentenced to thirty-five (35) months confinement and three (3) years supervised release term.

Continued on the Naxoved C, and a part of this complaint: | [ |ves [»|No :
wr Heyy {

 

 

   

Sworn to before me and subscribed in my presence, Signature of Complkjhaot\/ 4
a
April 1, 2019 — Ss! LO A Nicolas Burgos Senior Patrol Agent
Juan F, Alanis , U.S. Magistrate Judge ~

 

 

Name and Title of Judicial Officer Signature of Judicial Officer

    
